
	
		II
		109th CONGRESS
		2d Session
		S. 3767
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2006
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To delay the full implementation of the occupational mix
		  adjustment to the wage index under the Medicare inpatient hospital prospective
		  payment system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Payment Accuracy Improvement Act
			 of 2006.
		2.Delay in the
			 full implementation of the occupational mix adjustment to the Medicare
			 inpatient hospital wage index
			(a)DelayWith respect to payments to hospitals under
			 the Medicare program for discharges occurring on or after October 1, 2006, and
			 before October 1, 2008, notwithstanding any other provision of law, the
			 following rules shall apply:
				(1)The Secretary of Health and Human Services
			 may not apply an occupational mix adjustment to more than 10 percent of the
			 hospital area wage index under section 1886(d)(3)(E) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(3)(E)).
				(2)If the Secretary
			 of Health and Human Services does apply an occupational mix adjustment to the
			 hospital area wage index under such section 1886(d)(3)(E), the Secretary shall
			 only use the data for such adjustment that was to be used to make the
			 adjustment to such wage index under the proposed rule published by the
			 Secretary in the Federal Register on April 25, 2006 (71 Fed. Reg. 24075–24076;
			 relating to the development of data for the proposed occupational mix
			 adjustment to the proposed fiscal year 2007 wage index).
				(b)Study and
			 report
				(1)Study
					(A)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study on the process for applying an occupational mix adjustment to the
			 hospital area wage index under section 1886(d)(3)(E) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(3)(E)).
					(B)RequirementsThe
			 study conducted under subparagraph (A) shall include an analysis of—
						(i)the
			 occupational mix data collected during the first 6 months of 2006 and the
			 accuracy of such data;
						(ii)the burden on
			 hospitals associated with complying with the survey requirements under such
			 section 1886(d)(3)(E);
						(iii)ways to improve
			 the instrument used in conducting the survey described clause (ii);
						(iv)methods for
			 collecting data necessary to apply an occupational mix adjustment to the
			 hospital area wage index under such section 1886(d)(3)(E) other than the survey
			 described in clause (ii); and
						(v)any
			 other matters relating to such occupational mix adjustment that the Secretary
			 considers appropriate.
						(2)ReportNot
			 later than January 1, 2008, the Secretary of Health and Human Services shall
			 submit a report to Congress on the study conducted under paragraph (1) together
			 with recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
				
